Citation Nr: 1529721	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel





INTRODUCTION

The appellant had active duty for training (ACDUTRA) from September 1988 to March 1989.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes at the outset that it is granting the appellant's service-connection claim for tinnitus herein, based on in-service incurrence while on ACDUTRA.  Through this award, the appellant's ACDUTRA service is indeed  considered to be "active service" for purposes of establishing status as a veteran.  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  "Active military, naval, or air service" pertinently includes any reserve service periods of active duty for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty. 38 U.S.C.A. §§ 101(2), 101(24) (West 2014); 38 C.F.R. § 3.6 (2014).  As such, the Board will refer to appellant as "Veteran" throughout the remainder of the decision.  

VA received the Veteran's substantive appeal (VA Form 9) in September 2009.  On this form, the Veteran requested to appear at a personal hearing before a Veterans Law Judge (VLJ).  Significantly however, in correspondence received in October 2010, the Veteran specifically informed VA that he no longer wanted to appear for a Board hearing.  See the Veteran's October 2010 Clarification of Board of Veterans' Appeals Hearing Request.  The Veteran's September 2009 hearing request is therefore deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  Although the Veteran's representative recently referenced the Veteran's withdrawn September 2009 hearing request in a February 2015 statement, and indicated that he would present further arguments on the Veteran's behalf once that hearing was scheduled, it is clear from the Veteran's October 2010 correspondence that the Veteran no longer desired to appear at any hearing before the Board.  The Veteran and his representative have had ample opportunity to submit additional evidence and argument in support of the Veteran's claims during the appeal period, and VA most recently notified both the Veteran and his representative of this opportunity to submit additional evidence in an attachment to an April 16, 2015 letter from the RO, and in a June 23, 2015 letter from the Board.  Accordingly, a Board hearing is neither requested nor required at this time.

As will be discussed in the Remand section below, the RO failed to send a February 2015 Supplemental Statement of the Case (SSOC) to the Veteran's correct address, and subsequently failed to send the Veteran a second SSOC after VA administered an updated audiology examination in March 2015.   In light of the fact that the Board is granting the Veteran's tinnitus claim herein, any procedural failure to readjudicate the Veteran's claim for tinnitus at the RO is of no harm to the Veteran.

The Veteran's service-connection claim for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during weapons training, and as a construction equipment repairer during his period of ACDUTRA service.


CONCLUSION OF LAW

Tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 101(24), 1131 (West 2014); 38 C.F.R. § 3.6,  3.303 (2014).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's tinnitus claim, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The Veteran in this case asserts that he currently has a tinnitus disability that is due to in-service acoustic trauma, to include from weapons training and heavy equipment engine noises during his service in the Army Reserves.  

It is undisputed that the Veteran has tinnitus.  VA examiners in November 2010 and March 2015 both diagnosed the Veteran with tinnitus, and there is no medical evidence to the contrary.  Moreover, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board finds the Veteran's assertions of currently experiencing tinnitus both competent and credible.  

With respect in-service incurrence of a disease or injury, as noted above the Veteran served on ACDUTRA from September 1988 to March 1989.  Service connection may indeed be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. §§ 3.6, 3.303.  In this case, although the Veteran's service treatment records do not indicate that the Veteran complained of, or sought treatment for ringing in his ears during his service, the Board finds his assertion that he experienced acoustic trauma from in-service weapons training, and from working around engines in performance of his duties both competent and credible.  His DD-214 confirms a military occupational specialty of construction equipment repairer, and he was awarded a sharpshooter qualification badge for the M16 rifle, and the expert qualification badge for the hand grenade.  The Board accepts the Veteran's accounts of hazardous noise exposure in service, as they are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (2014).  

With respect to relationship or nexus between the Veteran's current tinnitus disability and his in-service acoustic trauma, there are two medical opinions of record linking the two.  A November 2010 VA examiner highlighted the Veteran's service from 1988 to 1989 and concluded upon examination that his tinnitus was "at least as likely as not due to or aggravated by events encountered during time served in the Military."  See the November 2010 VA examiner's report at 1, 4.  Subsequently, a March 2015 VA examiner similarly determined that it was "at least as likely as not" that the Veteran's tinnitus was caused by military noise exposure.  In so doing, the March 2015 VA examiner highlighted the Veteran's service as a heavy equipment mechanic, his in-service weapons training, and his own report that he experienced episodes of tinnitus during and after his time in the military.  See the March 2015 VA examiner's report at 4.  Significantly, in April 2015, the March 2015 VA examiner drafted an Addendum report, explaining how noise-induced tinnitus "begins with exposure to high intensity sound which is well known to occur when weapons are discharged/fired."  The examiner noted that repeated exposures make it more likely that tinnitus continues.  Therefore, "weapons training that the [V]eteran engaged in as a reservist becomes the specific event which, at least as likely as not, contributed to this Veteran's . . . tinnitus."  See the March 2015 VA examiner's April 2015 Addendum.  
There are no medical opinions of record contrary to those of the November 2010 and March 2015 VA examiners.  Such findings are consistent with the Veteran's competent and credible report of having experienced in-service acoustic trauma from weapons fire, and having experienced tinnitus since this trauma.  As such, the Board finds that the weight of the evidence favors a finding that the Veteran's current tinnitus disability is due to acoustic trauma incurred during this period of ACDUTRA service, and that service connection is granted.  


ORDER

Service connection for tinnitus is granted.


REMAND

The RO mailed the Veteran a SSOC denying his bilateral hearing loss disability claim on February 5, 2015.  The U.S. Postal Service returned the SSOC to VA shortly thereafter because the RO addressed the SSOC with the incorrect house number.  There is no indication that following this error, the RO re-sent this SSOC to the Veteran.  The Veteran subsequently appeared for an updated VA audiological examination in March 2015, and the corresponding examination report and April 2015 Addendum opinion is associated with the record.  This report contains pertinent information relevant to the Veteran's service-connection claim for a bilateral hearing loss disability.  Unfortunately, the RO certified the appeal to the Board without readjudicating his claim in another SSOC.  

Accordingly, the case is REMANDED for the following action:

After review of the evidence of record-to include all evidence discussed in the February 5, 2015 SSOC as well more recent reports from the March 2015 VA examiner-readjudicate the Veteran's service-connection claim for a bilateral hearing loss disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a new Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


